Citation Nr: 0117728	
Decision Date: 07/03/01    Archive Date: 07/05/01

DOCKET NO.  99-02 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased disability evaluation for 
seborrheic dermatitis with actinic keratosis and tinea pedis 
onychomycosis, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel



INTRODUCTION

The veteran had active service from August 1942 to August 
1947.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama (RO) which granted service connection for 
seborrheic dermatitis with actinic keratosis and tinea pedis 
onychomycosis and assigned a 10 percent disability 
evaluation.  During the pendency of the veteran's appeal, the 
veteran's disability evaluation was increased to 30 percent 
disabling, effective the date of the award of service 
connection. 

In an October 1998 statement, the veteran raised a claim 
challenging the RO's calculation of an award of compensation 
for his service connected tuberculosis.  The RO has not 
further addressed this issue, and as such, it is referred 
back to the RO.

The issue of the veteran's claim for retroactive clothing 
allowance benefits will be addressed by the Board in the 
REMAND portion of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's skin disorder is not productive of 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, nor is it exceptionally repugnant.



CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 30 
percent for seborrheic dermatitis with actinic keratosis and 
tinea pedis onychomycosis have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 3.321, 4.1-4.14, 4.20, 4.118, Diagnostic Code 7806 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that the current disability 
evaluation assigned for his skin disorder does not accurately 
reflect the severity of that disability.  Specifically, the 
veteran asserts that his disorder should be evaluated as 50 
percent disabling because he experiences crusting and 
constant itching.

As a preliminary matter, the Board finds that all relevant 
facts have been properly and sufficiently developed and that 
no further assistance to the veteran is required in order to 
comply with the duty to assist as mandated by the Veterans 
Claims Assistance Act.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000).  In 
that regard, the Board notes that VA fulfilled its duty to 
assist the veteran by obtaining and fully developing all 
relevant evidence necessary for an equitable decision of the 
issue on appeal.  The RO afforded the veteran several VA 
examinations, as well as obtained medical evidence supporting 
the veteran's claims.  Significantly, the Statement of the 
Case provided to the veteran and his representative informed 
him of the pertinent laws and regulations and the evidence 
necessary to substantiate his claims.  Therefore, the Board 
finds that the VA met its statutory duty to assist and the 
case is ready for appellate review. 

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities.  See 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1 (2000).  If two ratings are potentially 
applicable, the higher rating will be assigned if the 
disability more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  See 38 U.S.C.A. § 4.3.

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  Thus, it is essential that 
the disability be considered in the context of the entire 
recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  However, where an award of 
service connection for a disability has been granted and the 
assignment of an initial evaluation for that disability is 
disputed, separate evaluations may be assigned for separate 
periods of time based on the facts found.  In other words, 
evaluations may be "staged."  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).

Historically, a May 1998 rating decision granted the veteran 
service connection for seborrheic dermatitis with actinic 
keratosis and tinea pedis onychomycosis, and assigned a 10 
percent disability evaluation effective September 1991.  The 
veteran filed a Notice of Disagreement as to the disability 
evaluation in July 1998, and the RO issued a Statement of the 
Case.  The veteran perfected an appeal to the Board, and in 
June 2000, the Board remanded the veteran's claim to the RO 
for additional development.  The RO, in December 2000, after 
completing the requested development, issued a rating 
decision granting the veteran a 30 percent disability 
evaluation.  As the 30 percent disability evaluation is less 
than the maximum available under the applicable diagnostic 
criteria, the veteran's claim for an increased evaluation 
remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 
38 (1993). 

The evidence of record consists of VA examination reports and 
VA medical records.  VA medical records dated at various 
intervals from October 1981 through June 1996 show that the 
veteran was treated for seborrheic dermatitis of the scalp 
and face, tinea pedis, onychomycosis, and chronic eczema of 
the hands.  Additional VA medical records dated July 2000 
through November 2000 were also associated with the file.  A 
November 2000 record shows that the veteran complained of 
"burning and itching" of the scalp, face, and hands.  The 
veteran also complained that his skin disorder makes his eyes 
red and watery.  Physical examination revealed greasy, scaly 
scalp and face and dry, scaly skin of the dorsal surface of 
the hands.  The veteran was diagnosed with moderate to severe 
seborrheic dermatitis and xerosis of the arms.

The veteran was afforded VA examinations in connection with 
his claim in August 1996, March 1998, and in November 2000.  
At the August 1996 VA examination, the veteran complained of 
itching and burning on his face, scalp, hands, back, chest, 
and feet.  Physical examination revealed thick, greasy scale 
on the scalp, ears, eyebrows, and nasal labia folds and 
multiple hyperkeratotic red punctate lesions on his face, 
ears, hands, and forearms.  The examiner also noted 
hyperkeratosis of several fissures on the hands, pink scaling 
lesions on the veteran's hands and forearms, and white scale 
on the veteran's feet.  The veteran was diagnosed with 
seborrheic dermatitis of the scalp, face, and ears, actinic 
keratosis of the face, ears, and forearms, and tinea pedis 
onychomycosis.  According to the March 1998 VA examination 
report, the veteran's skin disorder began during service, and 
increased in severity.  The report also stated that the 
veteran's disorder improves with topical treatment, although 
it does not completely disappear.

At the August 2000 VA examination, the veteran reported a 
history of having problems with his skin since 1946.  The 
veteran also related that the disorder has worsened over 
time, and that treatment consists of multiple creams.  The 
veteran complained of itching and burning involving his face, 
scalp, hands, and back, as well as burning in his eyes.  
Physical examination revealed a profuse, thick, and greasy 
scale over the scalp and a similar scale of erythema on his 
forehead, eyebrows, nasal labia fold, and ears.  The examiner 
also noted that the veteran had multiple erythematous papules 
with hyperkeratotic scales on his arms and hands, and that 
both feet had scaling and minimal erythema.  In addition, the 
examiner noted that the veteran had thickened and yellow 
toenails with subungual hyperkeratosis.  The veteran was 
diagnosed with seborrheic dermatitis of the scalp, face, 
ears, and neck, actinic keratosis of the left cheek and 
dorsal hands and arms, and tenia pedis with onychomycosis.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2000).

The veteran's skin disorder is rated as 30 percent disabling 
pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7806.  A 30 
percent disability evaluation is assigned under this Code for 
eczema with exudation or constant itching, extensive lesions, 
or marked disfigurement.  A 50 percent disability evaluation 
is warranted for eczema with ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or for exceptionally repugnant eczema.

Upon reviewing the rating criteria in relation to the 
evidence for consideration, the Board finds that the 
veteran's disability picture is most consistent with the 
currently assigned 30 percent disability evaluation, and that 
an increased disability evaluation is not warranted.  The 
objective clinical evidence of record does not show that the 
veteran experiences systemic or nervous manifestations as a 
result of his skin disorder.  Despite the itching that the 
veteran experiences, the veteran's symptomatology most 
closely fits within the criteria for the 30 percent 
disability evaluation.  There is no evidence that the 
veteran's skin disorder is so severe as to be considered 
"exceptionally repugnant." With the exception of the scale 
over the veteran's scalp, face, and ears, the most recent VA 
examination report did not show any evidence of crusting or 
extensive exfoliation.  Furthermore, the examiner did not 
note any evidence of disfigurement or ulceration of the skin.  
Additionally, the veteran's constant itching is contemplated 
by the currently assigned 30 percent disability evaluation.  
Moreover, the veteran experiences relief from the itching 
with topical treatment.  Therefore, the veteran's 
symptomatology most closely fits within the criteria for the 
currently assigned 30 percent disability evaluation.

In concluding that the veteran is not entitled to a 
disability evaluation in excess of 30 percent for seborrheic 
dermatitis with actinic keratosis and tinea pedis 
onychomycosis, the Board has also considered whether the 
veteran is entitled to an increased disability evaluation on 
an extra-schedular basis.  However, the Board concludes that 
the record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the veteran that his skin disorder, 
standing alone, resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization so as to render impractical the application 
of the regular rating schedule standards.  Accordingly, the 
Board finds that the criteria for assignment of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) have not 
been met.

In conclusion, the Board finds that the preponderance of the 
evidence is against the finding of entitlement to an 
increased rating for seborrheic dermatitis with actinic 
keratosis and tinea pedis onychomycosis, on either a 
schedular or extra-schedular basis. 


ORDER

An evaluation in excess of 30 percent for seborrheic 
dermatitis with actinic keratosis and tinea pedis 
onychomycosis is denied.


REMAND

With respect to the veteran's claim for retroactive clothing 
allowance benefits, the RO denied the veteran's claim in a 
May 1999 rating decision.   The veteran filed a timely Notice 
of Disagreement in June 1999.  A Statement of the Case has 
not been issued to the veteran regarding this claim.  In the 
past, the Board has referred such matters back to the RO for 
appropriate action.  However, the U.S. Court of Appeals for 
Veterans Claims (Court) has indicated that the proper action 
is to remand the issue back to the RO for appropriate action.  
See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999) 
("Thus, the next step was for the RO to issue [a statement 
of the case] on the denial of the [ ] claim, and the Board 
should have remanded that issue to the RO, not referred it 
there, for issuance of that [statement of the case].").

In addition, as previously indicated, on November 9, 2000, 
the President signed into law a bill to provide a general 
duty to assist all claimants in establishing claims for VA 
benefits.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Among other things, this 
law substantially modified the circumstances under which VA's 
duty to assist a claimant applies, and how that duty is to be 
discharged.  Changes potentially relevant to the veteran's 
claim include the establishment of specific procedures for 
advising the claimant of information required to substantiate 
a claim, a broader VA obligation to obtain records, and a 
broader obligation to advise claimants of the status of those 
efforts. 

Therefore, in order to comply with the Court's holding in 
Manlincon, to comply with the Veterans Claims Assistance Act 
of 2000, and to give the appellant every consideration with 
regard to the present appeal, it is the Board's opinion that 
further development of the case is necessary.  Accordingly, 
this case is REMANDED for the following action:

1.  The RO is requested to review the 
entire file and undertake any additional 
development necessary in connection with 
the claim for a retroactive clothing 
allowance for the veteran's service 
connected skin disorder to comply with 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 (2000) (to be 
codified at 38 U.S.C. §§ 5100-5103A, 
5106-7, 5126).  

2.  The RO should issue a Statement of 
the Case on the issue of retroactive 
clothing allowance for the veteran's 
service connected skin disorder addressed 
by the May 1999 rating decision.  The 
veteran should be clearly advised of the 
need to file a timely Substantive Appeal 
within 60 days of issuance of the 
statement of the case if the veteran 
wishes to complete an appeal from that 
determination.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.




		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



 

